435 F.2d 561
UNITED STATES of America, Appellant,v.111.2 ACRES OF LAND, MORE OR LESS, IN FERRY COUNTY, WASHINGTON, State of Washington, et al., Appellees.
No. 23161.
United States Court of Appeals, Ninth Circuit.
November 17, 1970.

Appeal from the United States District Court for the Eastern District of Washington, Charles L. Powell, Chief Judge.
Donald Mileur (argued), Atty., Dept. of Justice, Shiro Kashiwa, Asst. Atty. Gen., Washington, D. C., Dean C. Smith, U. S. Atty., Robert M. Sweeney, Asst. U. S. Atty., Spokane, Wash., for appellant.
Harold T. Hartinger (argued), Asst. Atty. Gen., Slade Gorton, Atty. Gen., Tacoma, Wash., for appellees.
Before HAMLIN, BROWNING and TRASK, Circuit Judges.
PER CURIAM:


1
This is an action brought by the United States to quiet title to school lands located in the Columbia Basin Project. The United States claims an interest in the land under the Washington statute, R.C.W. 90.40.050, which if valid would relieve the United States of the duty to compensate the owner of the land, the State of Washington, for the taking.


2
The Honorable Charles L. Powell, after a documentary trial to him in the district court, held that the state statute under which the United States claimed its interest was invalid because it violated both the Federal Enabling Act, 25 Stat. 676 (1889), as amended, 47 Stat. 150 (1932), and the Washington State Constitution, Art. XVI, § 1. Judge Powell concluded that the United States must pay for the interest it seeks to retain. We think Chief Judge Powell's determination was correct, and we affirm on the basis of his opinion which is printed in full in 293 F.Supp. 1042 (E.D.Wash. 1968).